Case: 18-50323      Document: 00514684067         Page: 1    Date Filed: 10/16/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                   United States Court of Appeals
                                                                            Fifth Circuit

                                    No. 18-50323                          FILED
                                 Conference Calendar                October 16, 2018
                                                                     Lyle W. Cayce
                                                                          Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

GONZALO MEJIA-AGUIRRE,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 2:17-CR-1042-1


Before REAVLEY, OWEN, and GRAVES, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Gonzalo Mejia-
Aguirre has moved for leave to withdraw and has filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632
F.3d 229 (5th Cir. 2011). Mejia-Aguirre has not filed a response. We have
reviewed counsel’s brief and the relevant portions of the record reflected
therein. We concur with counsel’s assessment that the appeal presents no


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-50323     Document: 00514684067     Page: 2   Date Filed: 10/16/2018


                                  No. 18-50323

nonfrivolous issue for appellate review. Accordingly, counsel’s motion for leave
to withdraw is GRANTED, counsel is excused from further responsibilities
herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.
      The record reflects a clerical error in the written judgment. Supervised
release standard condition number 17 states that Mejia-Aguirre “shall not
legally reenter the United States” instead of stating that he “shall not illegally
reenter the United States.” Accordingly, we REMAND for the limited purpose
of correction of the clerical error in the written judgment in accordance with
Federal Rule of Criminal Procedure 36.




                                        2